  Case 4:19-cr-00171-RSB-CLR Document 206 Filed 01/27/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                 CASE NO.: 4:19-cr-171

 TRINH KAPU,

        Defendant.


                        PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, on October 1, 2019, a Four-Count Indictment was filed against Defendant

Trinh Kapu (hereinafter, the “Defendant”) and several others, charging violations of 21 U.S.C. §

846 (Count One – Conspiracy to Possess With Intent to Distribute and to Distribute a Controlled

Substance (Marijuana), 18 U.S.C. § 924(c) (Count Two- Possession of a Firearm in Furtherance

of a Drug Trafficking Crime), 18 U.S.C. § 856(a)(1) (Count Three – Maintaining Drug-Involved

Premises), and 18 U.S.C. § 1956(h) (Count Four – Money Laundering Conspiracy);

       WHEREAS, the Indictment sought forfeiture pursuant to 18 U.S.C. § 924(d)(1) and

982(a)(1), 21 U.S.C. § 853, and 28 U.S.C. 2461(c) of any firearm and ammunition involved in or

used in the commission of the offense, and all property, real or personal, which constitutes or is

derived from proceeds traceable to the offenses;

       WHEREAS, the Indictment further provided for the forfeiture of any other property of said

Defendant up to the value of the forfeitable property, pursuant to 21 U.S.C. § 853(p), of any

property, real or personal, involved in the offense, or any property traceable to such property;

       WHEREAS, on October 8, 2020, pursuant to a written plea agreement, Defendant pled

guilty to Count One, Conspiracy to possess With Intent to Distribute and to Distribute a Controlled
  Case 4:19-cr-00171-RSB-CLR Document 206 Filed 01/27/21 Page 2 of 4




Substance (Marijuana) a violation of 21 U.S.C. § 846, Count Three, Maintaining a Drug-Involved

Premises a violation of 18 U.S.C. § 856(a)(1), and Count Four, Money Laundering Conspiracy a

violation of 18 U.S.C. § 1956(h);

        WHEREAS, pursuant to her plea agreement, Defendant agreed to forfeit her interest in any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of

the Title 21 offense which she has agreed to plead guilty, and any property used, or intended to be

used, in any manner or part, to commit, or facilitate the commission of that offense, specifically,

             •   2018 Toyota Highlander Limited VIN: 5TDYZRFH5JS283164,

             •   Funds held in Wells Fargo, Acct. #xxxxxx4296,

             •   Funds held in Wells Fargo Bank Account. #xxxxxxxxx9155,

             •   Funds held in Bank of America, Acct. #xxxxxxxx15059, and

             •   Funds held in Bank of America, Acct. #xxxxxxxx07756

(hereinafter, the “Subject Property”);

        WHEREAS, pursuant to her plea agreement, Defendant agreed to waive and abandon all

right, title, and interest in the Subject Property, and agrees to also waive the requirements of

Federal Rules of Criminal Procedure 32.2, and 43(a) regarding notice of the forfeiture in the

charging instrument, announcement of the forfeiture at sentencing, and incorporation of the

forfeiture in the judgment.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

        1.       Pursuant to 18 U.S.C. § 924(d)(1) and 982(a)(1), 21 U.S.C. § 853, 28 U.S.C.

2461(c), and Rule 32.2(b)(1) of the Federal Rules of Criminal Procedure, the Defendant shall




                                                 2
  Case 4:19-cr-00171-RSB-CLR Document 206 Filed 01/27/21 Page 3 of 4




forfeit to the United States the sum of $1,202.861.60, which is the sum of money equal to all

proceeds traceable to Defendant’s offense of conviction.

        2.      Upon entry of this Order, the Attorney General (or a designee) is authorized to

commence any applicable proceeding to comply with statutes governing third-party rights,

including giving notice of this Order.

        3.      Any person, other than the above-named defendant, asserting a legal interest in the

Subject Property may, within thirty days of the final publication of notice or receipt of notice,

whichever is earlier, petition the court for a hearing without a jury to adjudicate the validity of her

alleged interest in the Subject Property, and for an amendment of the order of forfeiture, pursuant

to 28 U.S.C. § 2461(c).

        4.      Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of Forfeiture shall

become final as to Defendant at the time of sentencing and shall be made part of the sentence and

included in the judgment. If no third party files a timely claim, this Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

        5.      Any petition filed by a third party asserting an interest in the Subject Property shall

be signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the

petitioner’s right, title, or interest in the Subject Property, the time and circumstances of the

petitioner’s acquisition of the right, title or interest in the Subject Property, and any additional facts

supporting the petitioner’s claim and the relief sought.

        6.      If a petition is filed by a third party, and after the disposition of any motion filed

under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition, discovery may be

conducted in accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues.




                                                    3
  Case 4:19-cr-00171-RSB-CLR Document 206 Filed 01/27/21 Page 4 of 4




       7.      The United States shall have clear title to the Subject Property following the Court’s

disposition of all third-party interests, or if none, following the expiration of the period provided

in 21 U.S.C. § 853(n)(2) for the filing of third-party petitions.

       8.      The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       9.      The Clerk of the Court shall forward four certified copies of this Order to Assistant

U.S. Attorney Xavier A. Cunningham, United States Attorney’s Office for the Southern District

of Georgia, P.O. Box 8970, Savannah, Georgia 31412.

       SO ORDERED, this 27th day of January, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                   4
